In an action to recover damages for fraud, breach of fiduciary duty, and loss of partnership opportunity and profits, the plaintiff appeals from an order of the Supreme Court, Westchester County (Shapiro, J.), entered April 24, 1995, which, inter alia, granted the defendants’ motion for summary judgment dismissing the plaintiff’s complaint as time-barred.
Ordered that the order is affirmed, with costs.
The plaintiff’s claims arose from alleged misrepresentations made by the defendants in a 1983 option agreement. The instant action was not commenced until November of 1992. Accordingly, this action was properly dismissed as untimely (see, CPLR 213 [8]). Thompson, J. P., Joy, Krausman and Florio, JJ., concur.